Citation Nr: 1013775	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-23 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 50 percent 
disabling for dysthymic disorder and social anxiety disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In a July 2008 rating decision, the RO increased the rating 
for the Veteran's service-connected dysthymic and social 
anxiety disorder from 30 percent disabling to 50 percent 
disabling, effective from October 3, 2003.  Because the 
increase in the rating of the Veteran's PTSD disability does 
not represent the maximum rating available for the condition, 
the Veteran's claim remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial rating in excess 
of 50 percent disabling for dysthymic disorder and social 
anxiety disorder.  He contends that his condition is more 
severe than that contemplated by his current rating.

The Veteran was last afforded a VA examination in October 
2007.  This examination was conducted in order to establish 
service connection for dysthymic disorder and social anxiety 
disorder.  Since this examination, the Veteran has 
demonstrated worsening global assessment of function (GAF) 
scores and increased symptomology.  The duty to conduct a 
contemporaneous examination is triggered when the evidence 
indicates that there has been a material change in disability 
or that the current rating may be incorrect.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran 
is entitled to a new examination after a two year period 
between the last VA examination and the Veteran's contention 
that the pertinent disability had increased in severity).  As 
it has been more than two years since his last examination 
and because there is some evidence of worsening symptoms, the 
Veteran must be afforded an examination on remand.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, and severity of his 
dysthymic disorder and social anxiety 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should note in the examination report that 
the claims folder and the remand have been 
reviewed.  All indicated tests and studies 
should be performed and a GAF score should 
be given.  The examiner should 
specifically discuss the effect the 
Veteran's disability has on his 
employability and daily functioning.  The 
examiner should set forth the complete 
rationale for all opinions. 
 
2.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


